department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c offic e of c h ief c o u n sel date cc dom it a number release date uilc memorandum for group manager north central district from acting assistant chief_counsel income_tax accounting heather maloy by george baker subject city of grand forks nd downtown commercial rehabilitation program this technical assistance responds to your memorandum dated date you requested our views on the tax treatment of the downtown commercial rehabilitation program of the city of grand forks nd technical assistance does not relate to a specific case and is not binding on examination or appeals this document is not to be cited as precedent issues is sec_1033 pertaining to deferral of gain recognition in the event of an involuntary_conversion available to a taxpayer receiving a program grant must a taxpayer receiving a program grant take that grant into account in determining the availability of a loss deduction under sec_165 are the costs of the street level and facade improvements constructed with program funds deductible by taxpayers under sec_162 or must those costs be capitalized under sec_263 are the costs of applying for a grant other than those costs that are also related to constructing the improvements currently deductible under sec_162 what basis do taxpayers take in the street level and facade improvements what information reporting requirements if any does the city have with respect to the program funds paid to grant recipients conclusions although urban revitalization grants to pay for improvements to a taxpayer’s property are in general gross_income to the recipient taxpayers under sec_61 a grant recipient may treat the program funds as received on account of the flood damage and elect in accordance with sec_1033 to defer recognition of gain to the extent the taxpayer incurs costs to remediate the flood damage to the property only those program funds that are received on account of the flood damage must be taken into account in determining whether a loss deduction is available to the taxpayer under sec_165 if in a prior taxable_year the taxpayer properly took a casualty_loss deduction for the flood damage program funds received on account of flood damage are considered a recovery_of an amount previously deducted under sec_165 and must be included in the taxpayer’s income in the taxable_year received to the extent required by tax_benefit principles the costs of constructing street level and facade improvements must generally be capitalized under sec_263 whether costs of applying for a grant other than those costs that are allocable to constructing the improvements are deductible under sec_162 or must be capitalized may vary from taxpayer to taxpayer depending on the timing of the taxpayer’s expenditures and its receipt of the grant proceeds we will be happy to provide further assistance if you need it in any specific case a taxpayer will take a sec_1012 cost_basis in the street level and facade improvements except to the extent the taxpayer has elected sec_1033 treatment for program funds if the taxpayer elects sec_1033 treatment for program funds expended to remediate flood damage to the property the basis of the property will be determined under sec_1033 the city is not required to file information returns under sec_6041 to report grants under the program facts the city of grand forks nd city suffered extensive flood and fire damage in date the area encompassing the city subsequently was declared a presidential disaster_area and the city became eligible to receive federal funding provided to deal with the disaster public law 111_stat_158 appropriated to the united_states department of housing and urban development an additional_amount for community development block grants fund for use only for buyouts relocation long- term recovery and mitigation in communities affected by the flooding in the upper midwest and other disasters in fiscal_year the city received funds under this appropriation to assist in its recovery from the flood using some of these funds the city in date established a grant program known as the downtown commercial rehabilitation program program through its office of urban development office the program targeted businesses in the core downtown commercial area of grand forks prior to the date disaster the targeted_area was blighted and economically depressed that same area suffered the most severe damage from the flood and fire the materials submitted indicated that every property eligible for the program was damaged in the flood or fire the program’s stated purpose is the improvement of the exterior facades and street level interiors of commercial buildings and the revitalization of businesses and property the grants are provided in recognition of the significant impact that improvements to storefronts and street level interior space will have on the appearance and marketability of the core downtown commercial area in grand forks the program has three goals i to help downtown business activity recover from the flood and to enhance downtown's economic viability and the city's tax_base by restoring an attractive commercial environment to the street level of buildings in the downtown commercial core ii to promote increased employment activities a stronger retail environment in the downtown and increased retail services and activities for the downtown business community and city residents by providing incentives for the retention expansion and relocation of businesses within the downtown and iii to stimulate private investment that otherwise would not have occurred in downtown grand forks by providing a public funding program as an initial investment catalyst it is the intent of the program to encourage and assist businesses that will restore an active pedestrian environment and a vibrant retail base to downtown the program targets three types of businesses expected to meet this intent these are small specialty goods retailers and restaurants retail office businesses and nontransactional establishments the first category of business is eligible to receive up to dollar_figure per square foot of street level space the second category up to dollar_figure per square foot of street level space and the third category up to dollar_figure per square foot of street level space eligible interior space improvements include permanent tenant improvements within active retail_space structural improvements to the building and modernization of building systems such as hvac and code upgrades necessary or mandated required improvements such as kitchens public rest rooms and americans with disabilities act requirements are also eligible costs inventory back office warehousing distribution and all other non-active retail_space are not eligible for grant funds facade improvements include signs awnings exterior painting repair replacement of existing storefront elements exterior lighting interior window display design and artistic murals upper floor improvements are not eligible and will not be considered except where they are structurally necessary in the context of overall improvements or where ground floor appearances will be significantly enhanced by the improvements the office will administer the grants the program will provide grants to building owners to improve street level commercial space and up to dollar_figure per grantee to improve building facades with a maximum grant of dollar_figure per applicant the most important criteria for granting funds are that the grantee’s building be located in the specified target area and have a qualifying street level and or facade upgrading project location historic importance blighted appearance and other targeted needs are given special consideration and high priority in determining grant recipients the city encourages clustering of applications by adjacent building owners to maximize the impact of streetscape improvements in each category of business the grantee is required to provide percent in matching funds smaller grant awards will be disbursed once the construction has been completed and the city has inspected the improvements larger grants may be disbursed in phases upon receipt of invoices although the repair of flood- and fire-caused damages is not the primary purpose of the program such repairs are necessary to carry out the stated purpose of the program further the appropriation funding the program was intended to aid in the recovery from the flood among other purposes to avoid double benefits however the program documents state that - g rant monies will not be used to fund repairs that have already been funded by flood insurance payments or sba the nontransactional establishments include contractors’ offices offices for social service groups civic organizations informational offices foundations educational organizations job training consulting or other research organizations and union offices loans grant monies can be used to do improvements above and beyond those covered by sba and flood insurance as well as meet new code requirements or to fund physical improvements not covered by these other sources of federal assistance your memorandum also asked us to consider whether our conclusions depend on whether a grant recipient does business as a partnership or a sole_proprietorship the conclusions apply to either type of taxpayer law and analysis discussion of issue sec_61 provides generally that gross_income means all income from whatever source derived in 348_us_426 1955_1_cb_207 the united_states supreme court held that the concept of gross_income encompassed accessions to wealth clearly realized over which taxpayers have complete dominion the program grants clearly fall within the sec_61 and glenshaw glass definition of income and generally are includible in the recipients' gross_income at the time appropriate under their methods_of_accounting except to the extent an exclusion or nonrecognition_provision applies sec_1001 provides generally that gain_or_loss from the sale_or_other_disposition of property is measured by the difference between the amount_realized on the disposition and the property’s adjusted_basis sec_1001 provides that the entire gain_or_loss shall be recognized except as otherwise provided one exception to sec_1001 is sec_1033 which allows for the current nonrecognition and deferral of gain when property is compulsorily or involuntarily converted an involuntary_conversion may be the result of the destruction of property in whole or in part the theft of property the seizure of property requisition or condemnation of property or the threat or imminence of requisition or condemnation of property floods and fires are instances of involuntary_conversion 88_tc_1293 held that the recipient of a facade grant lacked complete dominion and control_over the facade because i the city’s urban renewal agency chose the contractors and paid them directly and ii the property owner was not allowed to alter the facade in any way and was required to grant the city an easement on the property accordingly the cost of the new facade was not included in the recipient’s income and was excluded from the property’s basis contrastingly in grand forks the business or property owner has control_over the improvement project including hiring the contractor and determining the scope of the project consequently bailey has no application to the program an involuntary_conversion may include a conversion into money sec_1033 provides that if property as a result of its destruction in whole or in part is involuntarily converted into money or into property not similar_or_related_in_service_or_use to the converted property the gain if any shall be recognized except to the extent that the electing taxpayer within the period specified in sec_1033 purchases other_property similar_or_related_in_service_or_use to the property so converted in that event the gain shall be recognized only to the extent that the amount_realized upon such conversion regardless of whether such amount is received in one or more taxable years exceeds the cost of such other_property here a program grant may serve two purposes in general a recipient of a program grant receives the money in order to construct improvements on its property that the city determines are likely to contribute to revitalization of the downtown area the city gives special consideration to the likelihood that the applicant will contribute to that revitalization however recovery from the flood is also one of the program's goals all properties eligible for grants have suffered partial destruction from flood damage and the flood was the impetus for the federal appropriation funding the program moreover the flood damage to a property must be repaired before the improvements that the program seeks to fund can be constructed based on the overall context of the program including its goal of aiding recovery from flood damage it is appropriate to consider the program funds as received on account of the flood damage and to allow a taxpayer to elect sec_1033 treatment to the extent that a taxpayer incurs costs to remediate the flood damage to the property covered by the grant program grant monies in excess of the flood damage to the property are income to the taxpayer under sec_61 and glenshaw glass discussion of issue sec_165 permits a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise the point at which a loss is sustained is governed by sec_1_165-1 of the income_tax regulations which links the timing of a loss deduction with the possibility of reimbursement thus sec_1 d i provides that if a casualty or other event occurs which may result in a loss and in the year of such casualty or event there exists a claim for reimbursement with respect to which there is a reasonable_prospect_of_recovery no portion of the loss with respect to which reimbursement may be received is sustained for purposes of sec_165 until it can be ascertained with reasonable certainty whether or not such reimbursement will be received similarly sec_1_165-1 provides that the amount of sec_165 and c limit losses taken by individuals to those incurred_in_a_trade_or_business or in a transaction entered into for profit sec_165 h and k contain rules permitting individuals to deduct casualty and theft losses that are not covered by sec_165 or c sec_165 applies to the losses sustained by individuals receiving program grants because those individuals were only eligible to receive such grants in connection with their trades_or_businesses insurance or other compensation received must be taken into account in determining the amount of loss actually sustained sec_1_165-1 links a loss deduction with the tax_benefit_rule of sec_111 in those circumstances in which a taxpayer deducts a loss in one year derives a tax_benefit from the deduction and receives reimbursement for that loss in a subsequent taxable_year the tax_benefit_rule ordinarily requires the recognition of gross_income in such cases because the receipt of the compensation is fundamentally inconsistent with the prior deduction 460_us_370 1983_1_cb_50 the amount of the compensation is includible in gross_income to the extent of the tax_benefit derived from the deduction of the loss in the prior year id sec_111 sec_1_165-1 because the existence of compensation under sec_165 affects the extent and timing of a loss deduction and has the potential of triggering tax_benefit income it is obviously important to determine whether grants made under the program were compensation to the grant recipients it is clear that in appropriate circumstances government funds earmarked and used to reimburse taxpayers for property damage attributable to a casualty can constitute compensation within the meaning of sec_165 see eg 61_tc_117 federal and state funds used to reduce sba mortgage balances on property damaged in an earthquake 76_tc_464 use of government funds to purchase flood- damaged property for its pre-casualty fair_market_value revrul_71_160 1971_1_cb_75 revrul_74_206 1974_1_cb_198 government payments for such casualty- caused property losses are in the nature of insurance because such payments have the effect of spreading the risk of specific losses among a large group of people namely taxpayers 63_tc_21 on the facts here however grants under the program will generally not be compensation within the meaning of sec_165 the program's principal purpose is the economic development of downtown grand forks towards that end grant money will be used to make downtown businesses more attractive not to replace what was lost see generally 74_tc_725 revrul_87_117 1987_2_cb_61 rate increase did not constitute reimbursement for utility's loss on abandonment of power plant and did not therefore preclude loss deduction to the extent the grand forks commercial rehabilitation grants are not compensation_for losses within the meaning of sec_165 the tax_benefit_rule is not implicated because the receipt of the grant need not be taken into account in determining the amount of the loss deduction there is no fundamentally_inconsistent_event that could trigger the application of sec_111 hillsboro nat'l bank supra however program funds that are received on account of the flood damage must also be considered compensation_for a loss within the meaning of sec_165 program funds are received on account of the flood damage to the extent that a taxpayer incurs otherwise unreimbursed costs to remediate the flood damage it follows from what has previously been said that to the extent the program funds compensate the taxpayer for flood damage the taxpayer is not entitled to a loss deduction if in a prior taxable_year the taxpayer properly took a casualty_loss deduction for the flood damage program funds received on account of flood damage are considered a recovery_of an amount previously deducted under sec_165 and must be included in the taxpayer’s income in the taxable_year received to the extent required by tax_benefit principles see hillsboro supra and revrul_74_206 to the extent a prior year casualty_loss deduction resulted in a tax_benefit condemnation proceeds to which sec_1033 might otherwise apply must be reported as ordinary_income while remaining gain may be deferred under sec_1033 discussion of issue sec_162 generally permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred in its trade_or_business however improvements of tangible_property with a useful_life extending beyond the taxable_year must be capitalized under sec_263 see sec_1_263_a_-1 a -2 a all of the costs of the improvements would be required to be capitalized including those soft costs such as the design sketches which are also part of the application process because the improvements are tangible_property with a useful_life extending beyond the taxable_year the costs of the improvements including the soft costs would be required to be capitalized under sec_263 sec_1_263_a_-1 a - a discussion of issue if the grant were to consist of one or more payments over two or more tax years or if the taxpayer incurred application expenses in one taxable_year and did not receive the grant money until the next taxable_year then in theory the costs including soft costs of obtaining that income stream would be a capital_expenditure or a deferred expense thus the answer to this question can vary depending upon the timing of the taxpayer's expenditures and its receipt of the grant proceeds which may vary from taxpayer to taxpayer if the taxpayer's application costs are capitalized it would be entitled to amortize the capitalized costs over the life of the income stream on the other hand if the taxpayer's costs of preparing the application and receipt of the grant proceeds occurred in the same taxable_year under that taxpayer's method_of_accounting there is no income stream and that taxpayer would not be required to capitalize the soft costs solely on the basis of their relation to the application process however the absence of a future if the application costs are capitalizable then the taxpayer would have to allocate between those application soft costs that are actually the soft costs of the improvements such as architectural plans and those that pertain only to the application and the income stream created by the grant income stream does not mean that the application costs are automatically deductible some of what appear to be soft costs of the application process are really soft costs of the street level and facade improvements which as discussed previously in issue are required to be capitalized regardless of the timing of the incurring of the expenses and the receipt of the grant proceeds moreover given that under the program procedures applicants are supposed to start construction of the improvements within days of application approval and complete construction within days of its start it is unclear how likely it is that the grant proceeds would actually extend into the next taxable_year we will be happy to provide further assistance if you need it in any specific case discussion of issue the grant recipients will take a cost_basis in the improvements in general under sec_1012 the basis_of_property is its cost sec_1011 states in part that the adjusted_basis of property shall be the basis determined under sec_1012 adjusted as provided in sec_1016 sec_1016 provides the general_rule that proper adjustments in respect of property shall be made for expenditures receipts losses or other items properly chargeable to a capital_account sec_1_1016-2 provides that the cost or other basis shall be properly adjusted for any expenditure receipt loss or other item properly chargeable to a capital_account including the cost of improvements and betterments made to the property therefore to the extent that the expenditures made by the grant recipients are required to be capitalized and are not subject_to sec_1033 those expenditures will increase the recipients' sec_1012 cost_basis in the property improved however if the taxpayer elects sec_1033 treatment for program funds for costs incurred to remediate flood damage to the property the basis of the property will be determined under sec_1033 sec_1033 provides that if property is converted into money and the taxpayer purchases qualified_replacement_property and elects nonrecognition of gain under sec_1033 then the basis of the replacement_property shall be the cost of such property decreased by the amount of gain not recognized discussion of issue sec_6041 generally requires all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of fixed or determinable gains profits and income of dollar_figure or more in any taxable_year to file an information_return with respect to such payments sec_1_6041-1 and g provide that payments made by a state or a political_subdivision are subject_to this reporting requirement sec_1_6041-3 effective before date and sec_1_6041-3 effective after date provide generally that payors are not required to file information returns for payments made to corporations as used in sec_6041 the term gains profits and income means an amount that is gross_income to the payee sec_1_6041-1 provides that income is fixed when it is to be paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained rev_rul 1954_2_cb_235 holds that a real_estate agent who withholds commissions in paying over rents collected on behalf of a property owner must nevertheless report on the gross amount of rents collected on behalf of the property owner because the commissions and other deductions are considered as having been paid to the owner and in turn paid back to the agent to discharge the owner’s obligations to the agent revrul_78_110 1978_1_cb_390 provides that a mutual casualty insurance_company is required file information returns in accordance with sec_6041 to report hail crop insurance proceeds paid to farmers even though because an election under sec_451 might be made the year in which such proceeds will be included in the farmer’s income cannot be ascertained by the insurance_company revrul_80_22 1980_1_cb_286 clarified revrul_78_110 by holding that the company is not required to report the crop insurance proceeds if the farmer has informed the insurance_company that expenses had been capitalized pursuant to either sec_278 or sec_447 in that case whether a farmer has gains profits or income depends on the farmer’s basis in the crops because the insurance_company cannot require a farmer to disclose the basis in the destroyed crops the amount of gains profits or income if any resulting from the payment of the hail crop insurance proceeds is not fixed or determinable by the company if however the farmer does not inform the insurance_company that the expenses have been capitalized pursuant to either sec_278 or sec_447 the company is required to report the proceeds in accordance with sec_6041 ordinarily a government grant to a property owner to make improvements in connection with the government’s economic development effort will be a payment of fixed and determinable gains profits or income for which sec_6041 requires information reporting see revrul_78_110 here however in light of the flood and fire the focus of the appropriation funding the program on flood recovery the limitation on eligible properties to properties that had been damaged in the flood and fire and the need to remediate at least some of that damage in the course of constructing improvements funded by the program the city knew that the program funded remediation costs to some extent absent actual after sec_1_6049-4 incorporated by reference in sec_1 q provides rules payors may use to determine that a payee is a corporation absent actual knowledge to the contrary knowledge of the taxpayer’s adjusted_basis in the property and the remediation costs as distinguished from the remaining costs of the improvements the city could not determine the specific amount of the grant that is includible in a recipient’s gross_income as the grant payment is therefore not fixed and determinable no information reporting is required under sec_6041 see revrul_80_22 if you find that the facts differ from those recited here we will be happy to offer further assistance this technical assistance is advisory only and is intended to call attention to well- established principles of tax law that apply in the situation described taxpayers uncertain whether these principles or interpretations of tax law should apply to their situations should consider seeking a private_letter_ruling or if appropriate technical_advice procedures for issuing letter rulings and technical_advice are in revproc_99_1 1999_1_irb_6 and revproc_99_2 1999_1_irb_73 respectively
